Citation Nr: 0806057	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-28 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service compensation for conjunctivitis under 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 2, 1965 to June 
1, 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas in which compensation for conjunctivitis 
under 38 U.S.C.A. § 1151 was denied.

In February 2008, the veteran was scheduled for a video 
teleconference hearing before the Board.  However, he 
canceled his hearing.


FINDING OF FACT

In February 2005, the veteran withdrew his appeal of the 
claim for compensation for conjunctivitis under 38 U.S.C.A. 
§ 1151.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran concerning the claim for compensation for 
conjunctivitis under 38 U.S.C.A. § 1151 have been met. 38 
U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2005, the veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
July 2005 statement of the case. This perfected his appeal as 
to his claim for compensation for conjunctivitis under 
38 U.S.C.A. § 1151.  In February 2008, in a statement 
submitted by the veteran's accredited representative, the 
representative stated the veteran requested, in person, that 
he wished to drop all issues on appeal, and that he no longer 
wanted to pursue them.

A substantive appeal may be withdrawn on the record at a 
hearing by the veteran at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204(b).

As the veteran withdrew his appeal as to the issue of 
compensation for conjunctivitis under 38 U.S.C.A. § 1151, 
there remains no allegation of error of fact or law for 
appellate consideration. The Board therefore has no 
jurisdiction to review these issues.


ORDER

The appeal of the claim of entitlement to compensation for 
conjunctivitis under 38 U.S.C.A. § 1151 is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


